Citation Nr: 1517201	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-11 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar affective disorder (BPAD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from August 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a Board hearing at the RO in February 2013 before the undersigned.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issue of entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record in the February 2013 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the February 2013 hearing, the Veteran's representative stated that the Veteran's psychiatric disability may be posttraumatic stress disorder (PTSD) related to a military sexual trauma (MST).  There are specific notice and development requirements in a PTSD claim based on personal assault.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2013).  Although the Veteran was sent VCAA notice in October 2008, this letter did not conform to the notice regarding claims for PTSD based on personal assault/military sexual trauma.

Additionally, the claimed incident involved a JAG investigation.  The RO should attempt to obtain any records associated with the investigation.  The RO should also attempt to obtain the Veteran's personnel records, which are not currently associated with the file, but may be pertinent.  

The Board notes that the VA examiner who provided an examination in December 2008, as well as addendum opinions in October 2009 and April 2010, provided a contradictory mix of opinions.  The examiner first opined that the Veteran's problems with depression and or bipolar disorder were less likely as not caused by or a result of his military service because the Veteran apparently did not have any further incidents of problems until 1991, nine years after separation from service.  In this opinion the examiner did not address the Veteran's years of alcohol abuse as a possible form of self-medication.  In the October 2009 addendum, the examiner found that by noting the Veteran had a history of alcoholism for three years in October 1981indicated that he considered himself an alcoholic in 1978, prior to his entering the military.  However, the Veteran was in the military three years prior to October 1981, as he entered the military in August 1978.  Therefore, the examiner did not provide a sufficient rationale for his opinion that the onset of the Veteran's problems with bipolar disorder occurred prior to his entering military service.  The April 2010 addendum does not clarify the contradiction between the opinion noting onset of his current problems many years after service and the opinion noting onset of his bipolar disorder prior to service.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  As the VA examinations do not address the Veteran's MST and provide opinions that appear to contradict each other, the Veteran must be afforded a new VA examination and opinion.  

Finally, the Veteran's claim must be remanded in order to obtain Social Security Administration (SSA) records.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the Social Security Administration (SSA).  The record contains evidence indicating that the Veteran is receiving disability from the SSA.  VA must request all determinations, as well as the medical evidence used in making any disability determination, from the SSA.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a PTSD personal assault stressor letter in accordance with 38 C.F.R. § 3.304(f)(5) , to include taking the steps identified in M-21MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17 of the VA Adjudication Procedure Manual for developing claims for service connection for PTSD based on personal trauma.

2.  Obtain all outstanding SSA records.  VA should specifically request all decisions as well as all medical records used in making any SSA determination.  If such records cannot be obtained or if no such records exist, the RO should document such findings.

3.  Obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  Obtain and associate with the claims file all personnel records related to the Veteran's active service, to include any JAG records regarding the investigation in September 1981.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

5.  Afford the Veteran a VA examination by a psychologist or psychiatrist, if possible by an examiner who has not previously examined the Veteran, to determine the nature and etiology of any psychiatric disability.  The claims file must be reviewed by the examiner and all necessary tests are to be conducted.  

The examiner is to opine as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder (to include, but not limited to BPAD, PTSD, depression, or anxiety) had its onset during service or is otherwise causally related to service, to include his alleged military sexual trauma.  The examiner should specifically comment on the following:

a.)  The September 1981 MST event,

b.)  The onset of the Veteran's drinking during service, to include as a form of self-medication, as noted in an October 1981 service treatment record,  

c.)  The Veteran's assessment for irritability and anger during service in May 1982,

d.)  Alcoholism as a possible self-medication between separation from service and the Veteran's first diagnosis in 1991.  

A complete rationale for any opinion offered must be provided.

6.  Advise of the importance of reporting to the examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising the Veteran of the time, date, and location of any examinations deemed necessary must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to any scheduled examinations, the claims folder must indicate whether the notification letter was returned as undeliverable.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






